Pratt, J.
Only two witnesses were called by plaintiffs; none by defendants.
The two witnesses testified that the value of the property conveyed by the husband to the wife was valued at $8,000, and that the husband was at the time indebted to the wife for borrowed money, upwards of $11,000, besides interest.
The trial judge believed the witnesses and we are not able to see that he would have been justified in doing otherwise The surrounding circumstances were not irreconcilable with the alleged loan; and if the indebtedness in fact existed, the husband had a right to convey his property in consideration of the existing debt.
Judgment affirmed, with costs.